
	

114 HR 4779 IH: CBD Oil Act of 2016
U.S. House of Representatives
2016-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4779
		IN THE HOUSE OF REPRESENTATIVES
		
			March 17, 2016
			Mr. Chaffetz (for himself, Mr. Labrador, Mr. Cohen, Mr. Clay, Mr. Sensenbrenner, and Mr. Grothman) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend the Controlled Substances Act to prevent Federal prosecutions for certain conduct,
			 relating to CBD oil, that is lawful under State law, and for other
			 purposes.
	
	
 1.Short titleThis Act may be cited as the CBD Oil Act of 2016. 2.Exemption from certain criminal penalties of conduct relating to CBD oil (a)In generalPart D of the Controlled Substances Act (21 U.S.C. 801 et seq.) is amended by adding at the end the following:
				
 424.Bar to prosecution of certain conduct, relating to CBD oil, that is lawful under State law(a)It is a bar to prosecution under this title that the conduct alleged to constitute the offense— (1)consists of or is incident to qualified activity relating to CBD oil; and
 (2)is lawful under State law in the place it occurs. (b)In this section the following definitions apply:
 (1)The term qualified activity relating to CBD oil means— (A)the production or distribution of CBD oil for medical research; or
 (B)the use of CBD oil for medical purposes. (2)The term CBD oil means a substance, not containing any other psychoactive substance, that is an extract from a cannabis plant composed of tetrahydrocannabinol and cannabidiol in a proportion that is considered nonpsychoactive under applicable State law.
							.
 (b)Clerical amendmentThe table of contents for the Comprehensive Drug Abuse Prevention and Control Act of 1970 is amended by inserting after the item relating to section 423 the following new item:
				
					
						Sec. 424. Bar to prosecution of certain conduct, relating to CBD oil, that is lawful under State
			 law..
			
